Green and Kehoe, JJ.
(dissenting). We respectfully dissent. In our view, County Court erred in refusing to charge the jury with respect to the justifiable use of deadly force to prevent or terminate the commission of a burglary (see, Penal Law *912§ 35.20 [3]). A reasonable view of the evidence, viewed in the light most favorable to defendant (see, People v Padgett, 60 NY2d 142, 144), would have permitted the jury to find that the use of deadly force by defendant was based upon his reasonable belief that such force was necessary to prevent or terminate the victim’s commission of a burglary (see, People v Wynn, 212 AD2d 969). Defendant presented evidence that the victim repeatedly threatened to kill defendant and his brother, engaged in aggressive conduct toward defendant, his brother and store customers, and reentered the store after he was told to leave and was escorted from the premises. That evidence would support a finding that defendant reasonably believed that the victim intended to commit a crime inside the store. Contrary to the conclusion of the majority, moreover, we conclude that the evidence would support a further finding that the victim lost his license or privilege to enter or remain in the store after he defied lawful orders not to enter or remain there, personally communicated to him by defendant and his brother (see, Penal Law § 140.00 [5]; People v Taylor, 164 Misc 2d 868, 868-869; People v Bembry, 128 Misc 2d 243). Because a reasonable view of the evidence supports the defense of justification under Penal Law § 35.20 (3), the failure to grant defendant’s request to charge that defense constitutes reversible error (see, People v Padgett, supra, at 145). We therefore would reverse the judgment and grant a new trial. (Appeal from Judgment of Monroe County Court, Egan, J. — Criminally Negligent Homicide.) Present — Pigott, Jr., P. J., Green, Kehoe, Burns and Lawton, JJ.